          Case 1:18-cv-09228-ER Document 72 Filed 05/27/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                           )
 KIRT GUYER, Individually and on Behalf of )            C.A. No. 1:18-cv-09228
 All Others Similarly Situated,            )
                                           )            Hon. Edgardo Ramos
 Plaintiff,                                )
                                           )            CLASS ACTION
 v.                                        )
                                           )
 MGT CAPITAL INVESTMENTS, INC., and )
 ROBERT B. LADD,                           )
                                           )
 Defendants                                )




                   ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES

       WHEREAS, this matter came for hearing on May 27, 2020 (the “Settlement Hearing”) on

Lead Counsel’s motion for an award of attorneys’ fees and payment of litigation expenses; and


       WHEREAS, it appears that notice of the Settlement Hearing substantially in the form

approved by the Court was mailed to all Settlement Class Members who could be identified with

reasonable effort, and that a summary notice of the hearing substantially in the form approved by

the Court was published on www.strategicclaims.net and Globe Newswire pursuant to the

specifications of the Court; and


       WHEREAS, the Court having considered Lead Counsel’s Motion for an Award of

Attorneys’ Fees and Payment of Litigation Expenses, and having considered all matters submitted

to it at the Settlement Hearing, and having determined the fairness and reasonableness of the award

of attorneys’ fees and litigation expenses requested,
            Case 1:18-cv-09228-ER Document 72 Filed 05/27/20 Page 2 of 4



       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:


       1.      This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement, dated September 24, 2019 (the “Stipulation”), previously filed with the

Court on October 11, 2019 (ECF No. 53-1), and all capitalized terms not otherwise defined herein

shall have the same meanings as set forth in the Stipulation.

       2.      The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all Parties to the Action, including all Settlement Class Members.

       3.      Notice of Lead Counsel’s motion for an award of attorneys’ fees and payment of

litigation expenses was given to all Settlement Class Members who could be identified with

reasonable effort. The form and method of notifying the Settlement Class of the motion for an

award of attorneys’ fees and payment of litigation expenses satisfied the notice requirements of

Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due

Process Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. §78u-

4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995; constituted the best

notice practicable under the circumstances; and constituted due, adequate, and sufficient notice to

all Persons entitled thereto.

       4.      There have been no objections to Lead Counsel’s request for attorneys’ fees and

litigation expenses.

       5.                                                                         $187,500
               Lead Counsel are hereby awarded attorneys’ fees in the amount of $___________,

plus interest at the same rate earned by the Settlement Fund (i.e., 25% of the Settlement Fund) and

$6,706.94 in payment of litigation expenses, plus accrued interest, which sums the Court finds to

be fair and reasonable.




                                                 2
             Case 1:18-cv-09228-ER Document 72 Filed 05/27/20 Page 3 of 4



        6.       In making this award of attorneys’ fees and expenses to be paid from the Settlement

Fund, the Court has considered and found that:

                 (a)    The Settlement has created a fund of $750,000 in cash that has been paid

into escrow pursuant to the terms of the Stipulation, and that numerous Settlement Class Members

who submit acceptable Claim Forms will benefit from the Settlement that occurred because of the

efforts of counsel;

                 (b)    The fee sought by Lead Counsel has been reviewed and approved as

reasonable by Lead Plaintiffs, sophisticated investors that oversaw the prosecution and resolution

of the Action;

                 (c)    86,080 copies of the Postcard Notice were mailed to potential Settlement

Class Members and nominees stating that Lead Counsel would apply for attorneys’ fees in an

amount not to exceed 25% of the Settlement Fund and litigation expenses in an amount not to

exceed $50,000;

                 (d)    This Action raised a number of complex issues;

                 (e)    Had Lead Counsel not achieved the Settlement there would remain a

significant risk that Lead Plaintiffs and the other members of the Settlement Class may have

recovered less or nothing from Defendants;

                 (f)    Plaintiffs’ Counsel conducted the litigation and achieved the Settlement

with skill, perseverance, and diligent advocacy;

                 (g)    The amount of attorneys’ fees awarded and litigation expenses to be paid

from the Settlement Fund are fair and reasonable and consistent with awards in similar cases;

                 (h)    Public policy concerns favor the award of attorneys’ fees and expenses in

securities class action litigation; and




                                                   3
            Case 1:18-cv-09228-ER Document 72 Filed 05/27/20 Page 4 of 4



               (I)     Plaintiffs’ Counsel expended at least 635.95 hours with a lodestar value of

$381,046.50.

       7.      Any appeal or any challenge affecting this Court’s approval regarding any

attorneys’ fees and expense application shall in no way disturb or affect the finality of the

Judgment.

       8.      Exclusive jurisdiction is hereby retained over the Parties and the Settlement Class

Members for all matters relating to this Action, including the administration, interpretation,

effectuation, or enforcement of the Stipulation and this Order.

       9.      In the event that the Settlement is terminated or the Effective Date of the Settlement

otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

Stipulation.

       10.     There is no just reason for delay in the entry of this Order, and immediate entry by

the Clerk of the Court is expressly directed.



IT IS SO ORDERED
            May 27
Dated: _________________, 2020                        ____________________________________
                                                      Honorable Edgardo Ramos
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
